Title: Thomas Jefferson to James Barbour, 22 March 1812
From: Jefferson, Thomas
To: Barbour, James


          
                  Dear Sir 
                   
                     Monticello 
                     Mar. 22. 12.
          Your favor of the 16th was safely delivered last night by the waggoner, together with the packet of seeds you were so kind as to recieve and forward. I pray you to accept my thanks for this friendly  care. my friends & correspondents Gibson & Jefferson, would have saved you the trouble of seeking a conveyance for the packet, & would do it on any future similar occasion, if simply sent to them; & would pay all charges. I mention this in the
			 event of your being embarrassed again with such an address. the packet arrived in good time, exactly in the season for planting.
          I fear the station you have accepted, altho’ almost a sinecure in peace, will be found a laborious and disquieting one in the trials of war now coming upon us. but it is happy for us that the event finds at the helm of our state one who will not sleep at his post. I think you should begin at once to clear the ship for action, & especially to see if sound in all her parts and make provision accordingly. God send you & us a safe deliverance.
          
            Th:
            Jefferson
        